         Case 8:18-cr-00157-TDC Document 344 Filed 12/03/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   (Southern Division)




UNITED STATES OF AMERICA,

                       v.                              Criminal No. 18-157-TDC

LEE ELBAZ,

       Defendant.




                                 MOTION TO WITHDRAW
                               AS COUNSEL FOR LEE ELBAZ

       Upon the filing of a notice of appeal on Ms. Elbaz’s behalf, undersigned counsel will

have fulfilled the terms of their agreement to represent Ms. Lee Elbaz.          Accordingly,

undersigned counsel hereby seek leave of the Court to withdraw as counsel for Ms. Elbaz,

effective upon the filing of a notice of appeal.



Date: December 3, 2019                             Respectfully submitted,


                                                   /s/ Barry J. Pollack
                                                   Barry J. Pollack (MD Bar No. 12415)
                                                   Jessica Arden Ettinger (pro hac vice)
                                                   ROBBINS RUSSELL ENGLERT ORSECK
                                                   UNTEREINER & SAUBER LLP
                                                   2000 K Street NW, 4th Floor
                                                   Washington, D.C. 20006
                                                   Telephone: (202) 775 4500
                                                   Fax: (202) 775 4510
                                                   Email: bpollack@robbinsrussell.com

                                                   Counsel for Ms. Elbaz
         Case 8:18-cr-00157-TDC Document 344 Filed 12/03/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       On this 3rd day of December 2019, I directed the foregoing document to be electronically

filed with the Clerk of the Court for the United States District Court for the District of Maryland

by using the Court’s CM/ECF system, which will serve electronic notification of this filing on all

counsel of record



                                                  Respectfully submitted,

                                                  /s/ Barry J. Pollack
                                                  Barry J. Pollack (MD Bar No. 12415)
                                                  ROBBINS, RUSSELL, ENGLERT, ORSECK,
                                                  UNTEREINER & SAUBER LLP
                                                  2000 K Street NW, 4th Floor
                                                  Washington, District of Columbia 20006
                                                  Telephone: (202) 775 4500
                                                  Fax: (202) 775 4510
                                                  Email: bpollack@robbinsrussell.com
                                                  Counsel for Ms. Elbaz
